 WALDON, INC.Waldon,IncorporatedandInternational AssociationofMachinists and AerospaceWorkers, AFL-CIO., Case 16-CA-1237230 December 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 14 May 1986 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent and the General Counsel filed ex-ceptions,supportingbriefs,and answering briefs. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light ` of the exceptions and briefs andhas decided to affirm the judge's rulings, fmdings,2and conclusions only to the extent consistent withthisDecision and Order.We agree with the judge that the Respondentdid not violate Section 8(a)(5) of the Act by repu-diating the labor agreement the parties executedbecause there was no meeting of the minds con-cerning the contract's wage scale. Therefore, therewas no valid contract and the Respondent was notobligated to arbitrate the wage dispute.We dis-agree,, however, with the judge's finding that the'Respondent violated Section 8(a)(5) by unilaterallyimplementinga new wage scale before reaching animpasse in negotiations.We need not reach the merits of the violation thejudge found. We find that the complaint does notallege a preimpasse unilateral change violation, 3and the impasse issue was never raised at the hear-ing. Because the Respondent was denied an oppor-tunity fullyto litigate'an issue the judge raised suasponte in his decision, we reverse the judge's ford-ing and dismiss the complaint.ORDERThe complaint is dismissed.iWe deny theRespondent's motion to reopen the record for receipt ofadditionalevidence.2 The General Counselhas excepted to some of the judge's credibilityfindings.The Board's establishedpolicy is not to overrulean administra-tive law judge's credibilityresolutions unless the clearpreponderance ofall the relevant evidence convincesus that theyare incorrect.StandardDry Wall .Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir.1951).We havecarefully examinedthe recordand find no basis for re-versing the findings.aThe complaintalleges that the Respondent abrogatedthe collective-bargaining agreement,reduced wagerates, and refused to recognize thecontract's grievance-and-arbitrationprocedure.It is clear from the com-plaint andfrom the General Counsel's subsequentlitigation strategy thatthe wage reduction and refusal to arbitrate allegations flow solely fromthe General Counsel's theory that the Respondentrefused tohonor thecontract.583J_-CJ.meson,Esq.,for the General Counsel.Gary L. Lieber, Esq. (Rose, Schmidt,Chapman, Duff &Hasley),of Washington,D.C., for the Respondent.DECISIONSTATEMENT OF THE CASELAWRENCE W. CuLLEN, Administrative Law Judge.This case was heard before me on 6 and 7 February 1986at Fairview, Oklahoma. The hearing was held pursuantto a complaint issued by the Regional Director forRegion 16 of the National Labor Relations Board (theBoard) on 26 November 1985. The complaint, as amend-ed at the hearing, is based on a charge filed by Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO (the Charging Party or the Union) on 28 Oc-tober 1985 and alleges that Waldon, Incorporated (theRespondent or the Employer) violated Section 8(a)(5)and (1) of the National Labor Relations Act (the Act) bysince about 9 September 1985 'failing and refusing toabide by a written labor agreement executed by theCharging Party and the Respondent,' by reducing thewage rates of its employees and by refusing to recognizethe existence of a grievance-arbitration process, whichwas one of the terms of employment agreed to by theparties and embodied in the aforesaid executed writtenagreement. The Respondent, by, its answer filed on 12December 1985, denied the commission of the allegedviolations of the Act.On the entire record in this proceeding, including myobservations of the witnesses and after due considerationof the positions of the parties and briefs filed 'by the par-ties, I make the followingFINDINGSOF FACT AND ANALYSIS'L JURISDICTIONThe complaint alleges,the Respondent admits, and Ifind that the Employeris anOklahoma corporation withan office and place of business located in Fairview, Okla-homa,where it is engaged in the manufacture and sale ofmaterialhandling equipment, and that during the 12-month period, a representative period, prior to the filingof the complaint, the Employer, in the course and con-duct'of itsbusinessoperations, purchased and received atitsFairview,Oklahoma facility, products, goods, andmaterials valued in excess of $50,000 directly from pointslocated outside the State of Oklahoma, and that the Em-ployer is, and has been at all times material an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.IThe Respondent's posthearing Exh. 19(a) is admitted and its unop-posed motion to correct the transcript is granted.282 NLRB No. 82 584Ill.THEAPPROPRIATE UNITOn 6 February 1985, the Unionwas certified as the ex-clusive collective bargaining representative of the em-ployees in the following appropriate unit for purposes ofcollective bargaining:All productionand maintenance employees,includ-ing over-the-roadtruck drivers,shopfloor control-lers,material handlers,qualitycontrol inspectorsand tool and die makers employedby the Respond-ent at its Fairview,Oklahomafacility,excludingoffice clerical employees,buyers, scheduler-plan-ners,keypunchoperators,purchasing clericals, pro-fessional employees,guards, and supervisors as de-fined in the Act.DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV. THE ALLEGED UNFAIR LABOR PRACTICES2In March 1985,2 the parties commenced bargaining foran initial labor agreement following the Union's certifica-tion as the collective-bargaining agent of the employees.By agreement of the parties, economic issues were de-ferred during negotiations until 27 June.The principalnegotiator for the Respondent was Kent McCulloch, anattorney who serves as the director of industrial relationsof its parent company.The Union's negotiating team wascomprised of several bargaining unit members and washeaded by Charles Holler, the business manager of LocalLodge 898. Both McCulloch and Holler were experi-enced in labor negotiations.Prior to commencement of negotiations,the Respond-ent had six wage classifications of its employees in placeas follows:GradeJob ClassificationSalaryRangeIAIIIIIIIVVMaintenance..................................................Machine-Technical-Tape MachinesPainter A.......................................................Welder AMachine AAss'y AMachine B .....................................................Welder BAss'y BMaint.B Shipping/R.A.Machine C.....................................................Welder CAss'y CMaint. CShipping/R.B.Welder D .......................................................Machine DAss'y DMaint. DPainter/Helper..............................................Shipping/Rec.Janitor$7.75-9.507.00-8.756.50-8.256.00-7.505.50-6.755.50-6.25z The following includes a composite of the testimony of the witnesses.s All dates are in 1985 unless otherwise specifiedPrior to the commencement of negotiations,the Unionhad requested and received from the Respondent certaininformation for bargaining purposes.However, the aboveexistingwage grade schedule was not included in thepacket of materials furnished the Union.Although theparties had agreed to defer economic matters until otherissueswere resolved,McCulloch had told the Union'srepresentatives that the Respondent had lost $800,000 al-ready that year and expected this loss to amount to abouta million by midyear.Approximately five or six meetings were held betweenMarch and June and an agreement was reached on con-tract language by 26 June.McCulloch testified at thehearing that the Respondent was seeking a 5-percentwage reduction and benefit concessions.On 27June, theUnion proposed a 10-percent wage increase and benefitimprovements.On 15July,McCulloch proposed thatwages be reduced to the minimum rate of the wagegrades of the existing job classification system, thuseliminating the wage range. According to McCulloch'stestimony,he went through and identified each of the ex-isting six wage grades including grade I-A and grade I.On the same date the Union countered with a 5-percentwage increase demand with new hiresto behired at theminimum rate of the job classification system with pro-gression to the top of the scaleovera period of time.The parties met again on 25Julyand at that time, ac-cording to McCulloch,he read from a written proposalon behalf of the Respondent that the wage rates for thejobs would be:I-A, $7.75; I, $7; 2, $6.50; 3, $6;4, $5.50;and 5,$5.50, and that the starting wage would be $4.50for new employees who would progress to the minimumrateof their jobwithin 6 months.Current employeeswould receive either a 10-percent wage decrease or thenew rate for their grade,whicheverwas greater. On 26July, the Union renewed itsproposal fora 5-percentwage increase for current employees with new hires tostart at the minimum rate for the job classification. TheRespondent reasserted its proposal of a 10-percent reduc-tion,but notbelowthe minimum rate for the job classifi-cation.The Unionthen proposed a 4-percent increase forcurrent employees. The Respondent then proposed an 8-percent wage reduction, but not below the minimum ratefor the job classification. The Union then made anotherproposalwith concession, in a benefit, but with nochange in its previous demand for a 4-percentincreasefor current employees. The Respondent then proposed a5-percent reduction for current employees, but not belowthe minimumrate for the job classification. The Union'srepresentatives told theRespondent's representativesthey would submit this proposal for a vote by the mem-bership but would not recommend it. McCulloch testi-fied that when he went through the Respondent's pro-posal on 15 and 26 July, he spelled out the specific ratefor each wage grade as "I-A was $7.75; I was $7.00; 2was $6.50; 3 was $6.00 and so forth." All the wage pro-posalswere made verbally.BusinessManager Holler testifiedthatMcCulloch didnot list the grade IA classification when making thewage grade proposals but, rather,listed a grade I with aminimum hourlyrate of $7.75,a grade II with a mini- WALDON, INC.mum hourly rate of $7, a grade HE with a minimumhourly rate of $6.50, a grade IV with a minimum hourlyrate of $6, and a gradeV with aminimum hourly rate of$5.50.Holler contends that he is certain of this and thathe reduced the verbal proposal to writing from memoryon 16 July and had it typed and submitted it to theUnion'smembers who ratified it with the five gradesrather than the six grades.Holler acknowledged havingseen acopy of thesix grade wage schedule during thecourse of the organizing campaign and having acknowl-edged that he was aware of it in response to a questionby McCulloch at the time McCulloch originally referredto the wage grades.However,Holler contends he didnot use the existing wage grades as a point of referencein consideringMcCulloch'soffer.He also testified thatthe existing wage scheduledid notmake sense as therewere no employees in grade IA classification and manyof the actual wages of the employees were above the topof the range for their classification.AfterHoller obtained the ratificationof theproposalas he had presented it to the Union'smembers, he ad-visedMcCulloch who agreed that Holler would preparea draft of the agreement for execution by the Respondentand the Union.Holler sent a draft of the agreement toMcCulloch who recommended changes in language, in-cluding the section involving pay rates.Ultimately, thechanges were made and the parties signed the agreement.McCullochtestified that the Respondent's controller,William McDowell,noted that there was an error in thewage grades in the contract as grade IA had been elimi-nated and each of the grades had been bumped to thebottom of the salary range of the next higher grade withthe exception of grade V, which remained the same as ithad originally had the same minimum rate as grade IV.He believed it to be an error and sent a letter dated 5September to Holler advising him thereof and had theparent company'spresident sign the agreement and en-closed it also, and left on vacation.When he returned inSeptember, he was advised that Holler was contendingthere was no error and that the new grades and rateswere correct. The partiesmet and attemptedto resolvethe matter in September and October,but were unsuc-cessful in doing so.The Unionfiled the underlyingcharge in this case and a grievance and sought arbitra-tion thereof.McCulloch told the Union to either resub-mit to its members what he believed his offer to havebeen or there would be no agreement as there had notbeen a meeting of the minds.The Union refused to takethis offer back to its members and the Respondent re-fused to honor the contract and reduced the employeeswages in accordance with McCulloch'sversion as towhat his offer had been and refused to arbitrate the issue.The Union contends that Holler's version of the offerwas correct and that the Respondent had a number ofopportunities to review the rates following submission ofthe drafts to the Respondent,but did not contend therewas an error until after the agreement was signed. ThetheRespondent contends alternatively that the agree-ment as viewedby theRespondent should be binding onthe Union or that there was no meeting of the minds andthere was no contract and points to the clear reference inMcCulloch'snegotiating notes of the six grades and dis-585putes the accuracy of Holler's negotiating notes, whichwere purportedly recorded on 16July fromHoller'smemory of what had occurred at the15 Julymeeting.The combinedeffect of the 5 percent wage reductionand the bumping up one level of each grade minimumunder theUnion'sversion may result in a raise for thecurrent employees or result in an unevendecrease. TheRespondent also contends it will form an improper basefor further negotiations of subsequent contracts andwouldincorrectlyaffect the wage gradesof newly hiredemployees who would rise to a higher minimum thantheir current grade.AnalysisBased on my observation of the witnesses as they testi-fied at the hearing and the plausibility of the views ofHoller and McCulloch as they expressed them at thehearing and my review of the negotiations notes ofHoller and McCulloch as to what wage grade offer hadbeen proposed and ratified by the Union's members, Ifind thatMcCulloch's version as to what he told Hollerwith respect to the six wage grades as supported by hisnegotiation notes should be credited.In making this de-termina Lion,I rely on several factors.Initially,my obser-vation of both McCulloch and Holler on the stand andtheir responses to questioning and the sequence of eventsas related and viewed by both convinced me that bothmen were telling the truth as they sincerely believed it tobe. I am convinced, however, that McCulloch's versionof what he offered to the Union is the accurate onerather than Holler's understanding of the offer.It is un-disputed that the Respondent had in place a six-gradewage classification system although Holler disclaims anunderstanding of the system.It is also undisputed thatHoller was at least familiar with the existence of thissystem.McCulloch offered a copy of the wage gradesystem in effect at the time of the negotiation meeting orat least asked Hollerwhether hewas familiarwith it towhich Holler replied in the affirmative. The Respond-ent's proposal for wage changes involved a 5-percentwage reduction with no employee to go below the mini-mum of then existing wage grade.Holler acknowledgedthat he did not reduce McCulloch's offer to writing untilthe day after the negotiation meeting and relied on hismemory to do so. He then presented the offer of a five-grade wage schedule to the employees for ratificationrather than the six-grade wage schedule,which McCul-loch contends he proposed and which had been in exist-ence.After the employees ratified the five-grade wageproposal as presented to them by Holler, Holler notifiedMcCulloch that the membership had ratified the agree-ment. Pursuant to agreementof McCullochand Holler,Holler prepared the initial draft of the contract and pre-sented it to McCulloch who made grammatical changesin the section concerning wages and caused it to be exe-cuted on behalf of the Respondent. II credit McCulloch'stestimony that he did not discover the error of the omis-sion of wage gradeIA untilitwas later called to his at-tention by controllerWilliamMcDowell and that hethen sent a letter to Holler informing him of what he be-lieved to be a clerical error and at the same time ob- 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDtamedand sent to Holler the signature of the president ofthe parent company to the contract,which signature hadnot previously been obtained.McCulloch's testimonyconcerning the discovery of the error was corroboratedby McDowell whom I credit in this regard.Although Ialso credit McDowell that Holler had contended that therates had merged or words tothat effect when he dis-cussed the error with Holler,I do not find this determi-native of the issues in this case.I find the entire scenarioas outlined by McCulloch to be plausible and believable.Conversely,I find the deletion of grade IA would resultin the bumping up of certain employees into a highergrade and perhaps even give them a minimal increase aswell aseffectthe minimum startingrate for new employ-ees. In the face of the Respondent's undisputed dire eco-nomic position in 1985 and the entire tenor of the con-cession bargaining engaged in by McCulloch on the Re-spondent's behalf,I find such a result implausible.I thus conclude that the membership through Holler'serror ratified a different wage proposal from that offeredby McCulloch,resultingin a mistake over an essentialelement of"the contract.Therewas, thus, no meeting ofthe minds over this essential element of wages and therewas, thus, no valid contract.Apache Powder Co.,223NLRB'191 (1976). I conclude that Holler was mistakenin his understanding of McCulloch's offer and in what hetook back to the membership for ratification.I creditMcCulloch's testimony that he did not discover the erroruntilitwas called to' his attention by controllerMcDowell.I do find,however, that the Respondent has not dem-onstrated that there,was an impasse on this issue such asto entitle it to unilaterally reduce the employees' wagesin accordancewithits proposal on 9 September 1985 asitdid.The complaint alleges that about 1 September1985 the Respondent reduced the wage rates of its em-ployees in the,unit.The Respondent denied this allega-tion in its answer but the Respondent's attorney stipulat-ed at the hearing that there was a 5 percent wage reduc-tion.Further,BusinessRepresentativeHoller testifiedthat he learned of the reduction in wage rates of the em-ployees from the stewards.It is thus undisputed and Ifind that the Respondent did unilaterally reduce thewage rates of the employees in the bargaining unit as al-leged in the complaint and as specifically set out in Gen-eralCounsel's Exhibit 19. I, accordingly, find that theRespondent violated Section 8(a)(5) and (1) of the Actby itsunilateral reduction of its employees' wages on 9September 1985.NLRBv.Katz,369U.S. 736 (1962).V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth in sectionN above occurring in connection with its operations asset out in section I above have a close, intimate, and sub-stantialrelationship to trade, traffic, and commerceamongthe several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.TheRespondent,Waldon,Incorporated,is an em-ployer engaged in commercewithin themeaning of Sec-tion 2(6) and(7) of the Act.2.The Union,International Association of Machinistsand Aerospace Workers,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.TheRespondent did not violate Section 8(a)(5) and(1) of theAct byrefusing,to adopt and pay the wagescale set out in the labor agreement executed by the par-ties as there was no meeting of the minds between theparties concerning the wages to be paid under the termsof the agreement and, thus, there was no valid laboragreement.The Respondent'ssubsequent refusal tosubmit the wage dispute to arbitration under this provi-sion of the agreement and its repudiation of the entirecontract as invalid also did not violate Section 8(aX5)and (1) of the Act.4.TheRespondent violated Section 8(aX5) and (1) ofthe Act byitsunilateral implementation of its proposalconcerning wage reductions on 9 September 1985 with-out negotiating an agreement to the reduction with theUnion and in the absence of a valid impasse concerningthis issue between the parties.5.Theaforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in acertainunfair labor practice in violation of Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the policies ofthe Act.I recommendthat theRespondent reinstate the wagescale in effect prior to its unilateral implementation of itswage proposal on 9 September 1985 until such time as ithas bargained a change in said wage scale with theUnion or after bargaining that issue with the Union hasreached a valid impasse concerning this issue.I further recommend that the Respondent make theemployees whole for any loss they may have suffered asa result of the Respondent's unilateral implementation ofitswage proposal on 9 September 1985.All,' loss of earn-ings and benefits shall be computed with interest in themannerprescribed inF.W. Woolworth Co.,90 NLRB289 (1980), andFlorida Steel Corp.,231NLRB 651(1977).4 I do not recommend,under the circumstances ofthis case,a visitatorial provision in the order as requestedby the General Counsel. See O. L.Willis,Inc.,278NLRB 203 fn.1 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5See generallyIsis Plumbing Co.,138 NLRB 716 (1962).s If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules,be' adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. WALDON,INC.587ORDERThe Respondent,Waldon, Incorporated,Fairview,Oklahoma, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Unilaterally implementing reductions in the wagescale of its employees without bargaining those changeswith the Union or bargaining to impasse concerning theissue.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise oftheir rights guaranteed them under Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuatethe policies of the Act.(a)Reinstate its wage scale and benefits to that whichexisted prior to 9 September 1985 when it unilaterallyimplemented its bargaining proposal until such time as ithas bargained a change in the wage scale and benefitswith the Union or has reached a valid impasse concern-ing these terms and conditions of employment.The ap-propriate unit is:All production and maintenance employees,includ-ing over-the-road truck drivers,shop floor control-lers,material handlers,quality control inspectorsand tool and die makers employed by the Respond-ent at its Fairview,Oklahoma facility, 'excludingoffice clerical employees,buyers, scheduler-plan-ners, keypunch operators, purchasing clericals, pro-fessional employees,guards,and supervisors as de-fined in the Act.(b)Make whole, with full backpay and benefits withinterestinaccordancewiththerecommended"Remedy,"all employees in the bargaining unit who sus-tained a loss of earnings or benefits as a result of the Re-spondent's unilateral reduction of their wages on 9 Sep-tember 1985.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay and benefits dueunder the terms of this Order.(d) Post at its Fairview,Oklahoma facility copies ofthe attached notice marked"Appendix."6Copies of the6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."notice,on forms provided by the Regional Director forRegion 16,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelations Board has found that weviolated the National Labor RelationsAct and has or-dered us to post and abide by this notice.WE WILL NOTunilaterally reduce the wage scales ofour employees without first bargaining a change in thewage scales with the International Association of Ma-chinists and AerospaceWorkers, AFL-CIO,or havingreached a valid impassewiththe Union concerning theseterms and conditions of employment.The appropriateunit is:All productionand maintenance employees,includ-ing over-the-road truck drivers,shop floor control-lers,material handlers,quality control inspectorsand tool and die makers employedby theRespond-ent at its Fairview,Oklahomafacility,excludingoffice clerical employees, buyers, scheduler-plan-ners, keypunch operators,purchasing clericals, pro-fessional employees,guards, and supervisors as de-finedin the Act.WE WILL reinstate the wage scale existing for our em-ployees prior to our unilateral reduction of them on 9September 1985 and WE WILL make our employeeswholefor any loss sustained by them by reason of thereduction, with interest.Our employees have the right to join and supportInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO`or to refrain from doing so.WALDON,INCORPORATED